Citation Nr: 0418979	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to an increased (compensable) evaluation for 
asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issue of an increased evaluation for asbestosis is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's current multiple myeloma is of service origin.  


CONCLUSION OF LAW

The veteran's current multiple myeloma is of service origin.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that any VCAA violation is 
moot as the veteran is being granted the full benefit sought 
on appeal.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2003).

A review of the record demonstrates that the veteran 
requested service connection for multiple myeloma in May 
1999.  

At the time of a December 1999 hearing before a hearing 
officer at the RO, the veteran testified that he worked 
around many cleaning agents while in service, including 
carbon tetrachloride.  He stated that they were never given 
masks or gloves to wear.  The veteran also reported being 
exposed to a lot of sulfuric acid gas.  He also noted 
exposure to diesel fuel.  The veteran indicated that he was 
receiving treatment for his myeloma at the University of 
Pittsburgh Cancer Center. 

In a January 2000 letter, the veteran's private physician, B. 
B., M.D., an Assistant Professor of Medicine, Division of 
Hematology/Oncology, at the University of Pittsburgh Cancer 
Center, indicated that the veteran had been under her care 
for multiple myeloma.  She noted that while in the Navy, the 
veteran was exposed to several substances that are toxic to 
the bone marrow.  Specifically, the veteran's exposure 
included carbon tetrachloride, cleaning fluids, diesel oil, 
and sulfuric acid.  She noted that these substances have been 
known to be toxic to the bone marrow and that it was likely 
that the veteran's multiple myeloma was caused by his chronic 
exposure to these substances.  

In an April 2000 VA examination report, it was noted that the 
examiner had been requested to review the veteran's file due 
to his claim of multiple myeloma and his belief that it arose 
from exposure to various toxic substances while in the Navy.  

The examiner indicated that the exact etiology of multiple 
myeloma was unknown.  Many people felt that this disorder was 
secondary to a stimulation of plasma cells.  The myeloma 
increased dramatically with increasing age.  In experimental 
animals it had been shown that with increased inflammatory 
responses there was an increase in the formation of 
plasmacytoma, which could then relieve the production of 
multiple myeloma.  The examiner further observed that there 
had also been a genetic disposition and that there was a 
higher rate of incidence among African Americans.  He further 
noted that there were also well documented reports of 
familial clusters of multiple myeloma.  Exposure to radiation 
was also noted to increase the risk of multiple myeloma.  

The examiner further observed that multiple myeloma has been 
linked to chemicals in occupations, but that only sheet meal 
workers had been shown to have a higher risk for developing 
multiple myeloma.  

The examiner stated that at this point, there was no clear 
cut evidence as to the etiology of multiple myeloma.  It may 
be due to increased antigen stimulation, genetic factors, or 
exposure to chemicals.  He indicated that at this point he 
could not say definitively that certain compounds were 
responsible for the development of multiple myeloma.  

At the time of a June 2001 Board hearing, the veteran 
testified that he was exposed to many cleaning fluids, 
including carbon tetrachloride.   He again stated that he 
wore no protection when working with these agents.  He noted 
that while working in private industry following service, 
they had always followed OSHA guidelines, which included 
wearing proper protection.  

In December 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
been diagnosed with multiple myeloma in 1998.  The examiner 
noted that the veteran claimed that he was exposed to 
multiple chemical toxins while in the service.  He contended 
that these caused him to develop multiple myeloma.  These 
toxins included carbon tetrachloride, sulfuric acid, diesel 
fumes, and cadmium.  He reported being exposed to these 
chemicals on a daily basis when working as an electrician 
cleaning and restoring electrical equipment.  He noted that 
the carbon tetrachloride was used for convenience as a 
solvent to wash grease from his hands and to clean motors.  
He reported being exposed to these chemicals multiple times 
per day while in the Navy.  He further noted being exposed to 
sulfuric acid fumes while rebuilding batteries aboard ship.  

The examiner indicated that he had discussed the veteran's 
case with another VA physician.  He noted that he had 
reviewed the veteran's entire claims file.  He stated that 
although the exact cause of multiple myeloma was not known, 
it was unlikely that the multiple myeloma developed during 
service or within one year post service.  The examiner also 
noted that it was unlikely that the veteran's chemical 
exposure to carbon tetrachloride or various other chemicals 
such as sulfuric acid fumes or asbestos could have caused the 
development of multiple myeloma after service given the 
duration of time from exposure to diagnosis.  

At the time of his January 2004 hearing before the 
undersigned Law Judge, the veteran again noted his exposure 
to chemicals while in the service as a result of the  duties 
he performed.  He again indicated that he had not been given 
any protection.  The veteran also reported having his hands 
in diesel fuel on an almost daily basis.  He stated that they 
used carcinogenic substances like they were water.  

The veteran submitted numerous medical treatises at the time 
of the hearing.  He also submitted a January 2003 letter from 
his private physician, K. K., M.D., an oncologist at the 
University of Pittsburgh Cancer Center.  In his letter, Dr. 
K. indicated that the veteran had been under his care for 
multiple myeloma since 1998.  He observed that the veteran 
had served in the Navy from 1953 to 1957 and that during his 
years of service, the veteran came in contact with carbon 
tetrachloride, trichloroethylene (TCE), sulfuric acids, and 
diesel fuel.  He noted that these particular agents were used 
by the veteran as cleaning agents.  He stated that this was 
as likely as not the etiology of the veteran's multiple 
myeloma.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for multiple myeloma.  The Board is 
aware of the April 2000 VA examiner's report wherein he 
stated that the exact etiology of multiple myeloma was 
unknown.  The Board further notes that the examiner stated 
that it may be due to increased antigen stimulation, genetic 
factors, or exposure to chemicals but that he could not state 
definitively that certain compounds were responsible for the 
development of multiple myeloma.

The Board further notes the report of the December 2002 VA 
examiner wherein he stated that although the exact cause of 
multiple myeloma was not known, it was unlikely that the 
multiple myeloma developed during service or within one year 
post service.  The examiner also indicated that it was 
unlikely that the veteran's chemical exposure to carbon 
tetrachloride or various other chemicals such as sulfuric 
acid fumes or asbestos could have caused the development of 
multiple myeloma after service given the duration of time 
from exposure to diagnosis.  

In contrast, the veteran's private physician, Dr. B., in her 
January 2000 letter, noted that while in the Navy, the 
veteran was exposed to several substances that are toxic to 
the bone marrow.  Specifically, the veteran's exposure 
included carbon tetrachloride, cleaning fluids, diesel oil, 
and sulfuric acid.  She indicated that these substances have 
been known to be toxic to the bone marrow and that it was 
likely that the veteran's multiple myeloma was caused by his 
chronic exposure to these substances.  

Moreover, the veteran's private physician, Dr. K, in his 
January 2003 letter, observed that the veteran had served in 
the Navy from 1953 to 1957 and that during his years of 
service, he had come in contact with carbon tetrachloride, 
trichloroethylene (TCE), sulfuric acids, and diesel fuel.  He 
noted that these particular agents were used by the veteran 
as cleaning agents and that this was as likely as not the 
etiology of the veteran's multiple myeloma.  

The Board has no reason to doubt the testimony of the veteran 
that he was exposed to these chemicals while in the Navy and 
that they were used in the manner that he has reported using 
them.  

Based upon the conflicting medical opinions as to the 
etiology of multiple myeloma, it can not be stated that the 
evidence is overwhelming in support of the veteran's claim; 
however, it is at least in equipoise as to whether the 
veteran's current multiple myeloma is related to service.  
For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
multiple myeloma.  Therefore, service connection for multiple 
myeloma is warranted.


ORDER

Service connection for multiple myeloma is granted.  


REMAND

With regard to the appellant's claim for an increased 
evaluation for asbestosis, the Board notes that there has 
been no VCAA letter issued from the RO and the Board has been 
prohibited from curing this defect.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The Board further observes that the veteran, at the time of 
his January 2004 hearing before the undersigned Law Judge, 
indicated that his condition had worsened.  VA is obliged to 
afford veteran's contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.  A VCAA letter must 
be issued. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for asbestosis.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should schedule the veteran 
for VA  examination to determine the 
extent and severity of his service-
connected asbestosis.  The claims folder 
should be made available to the examiner.  
All necessary tests and studies are to be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  It is essential that 
the pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria (FVC, DLCO (SB), maximum 
exercise capacity, maximum oxygen 
consumption with cardiorespiratory 
limitation).  The presence or absence of 
cor pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy should be 
documented.  

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



